Citation Nr: 1034403	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-23 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether the severance of service connection for arthritis of the 
lumbar spine was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1953 to May 1956.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which severed service connection for arthritis of the 
lumbar spine.

Subsequently, in September 2009, the Board issued a decision that 
affirmed severance of service connection for arthritis of the 
lumbar spine.  On appeal, the U.S. Court of Appeals for Veterans 
Claims (Court) issued an April 2010 Order vacating the September 
2009 Board decision and remanding the appeal for readjudication 
consistent with the parties' Joint Motion for Remand.  
Specifically the Court noted that further discussion regarding 
lay statements from the Veteran should be addressed in the 
decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1. An October 2004 rating decision granted service connection for 
arthritis of the lumbar spine.

2.  The grant of service connection for arthritis of the lumbar 
spine in the October 2004 rating decision was clearly and 
unmistakably erroneous.


CONCLUSION OF LAW

The criteria to sever service connection for the Veteran's 
arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107, 5109A, 5112 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.103, 3.105(a)(d) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 
C.F.R. §§ 3.102, 3.159.  As a matter of law, the VCAA is not 
applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001) (en banc); see also Parker v. Principi, 15 
Vet. App. 407, 412 (2002) (regarding CUE claim as to a prior 
final RO decision).  The United States Court of Appeals for 
Veterans Claims has held that, in a case where the law is 
dispositive of the claim, the claim should be denied for lack of 
legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  That court has also held that the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Once service connection has been granted, it can be severed only 
upon the Secretary's showing that the final rating decision 
granting service connection was 'clearly and unmistakably 
erroneous,' and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 10 
Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 
(1994).

Specifically, when severance of service connection is warranted, 
a rating proposing severance will be prepared setting forth all 
material facts and reasons.  The Veteran will be notified at his 
or her latest address of record of the contemplated action and 
furnished detailed reasons therefore and will be given 60 days 
for the presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 
3.105(d).  The Court has held that 38 C.F.R. § 3.105(d) places 
the same burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant seeking 
to have an unfavorable previous determination overturned.  See 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The Board notes that in November 2005, the RO proposed to sever, 
and in August 2006, severed service connection for arthritis of 
the lumbar spine due to a clear and unmistakable error in the 
October 2004 rating decision.

Clear and unmistakable error (CUE) is defined as "a very 
specific and rare kind of 'error.'  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 3.105(a) 
in a prior determination, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied; the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).  However, it has been held that although the same 
standards apply in a determination of CUE error in a final 
decision under section 3.105(a) and a determination as to whether 
a decision granting service connection was the product of CUE for 
the purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable evidence 
to that which was before the RO in making its initial service 
connection award. Daniels v. Gober, 10 Vet. App. 474 (1997).  
Indeed, "when determining whether severance of service 
connection was proper, postdecisional evidence is relevant in 
determining whether the granting of service connection was 
clearly and unmistakably erroneous."  See Allen v. Nicholson, 21 
Vet.App. 54, 59 (2007).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a disability 
on the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2008).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d) (2008).

Upon review, with regard to the issuance of the proposed rating 
decision and notice of severance, it appears that VA has complied 
with relevant due process considerations with respect to the 
reduction, and the Veteran has not contended otherwise.  See 38 
C.F.R. § 3.105(d).  In this case, as noted above, the Veteran was 
originally granted service connection for arthritis of the lumbar 
spine in October 2004.  In November 2005, the RO proposed 
severance of this disability.  After the proposed severance in 
November 2005, the Veteran was given 60 days to present 
additional evidence and was notified at his address of record.  
Subsequently, the final rating action was taken in August 2006 
and service connection was severed, effective November 1, 2006.  
Thus, with respect to severance, the Board finds that the RO 
satisfied the due process requirements set forth in VA 
regulations.

Also with respect to severance or reduction of a rating, the 
Board notes that if a disability rating has been continued at the 
same level for long periods, i.e. five years or more, VA is 
required to afford the Veteran a full and complete physical 
examination, the findings from which are to be considered in 
conjunction with the entire record.  38 C.F.R. § 3.344(a) and 
(c).  In addition, according to 38 C.F.R. 
§ 3.951, ratings in effect for 20 years are protected from 
reduction.  Finally, per 38 C.F.R. § 3.957, service connection 
for any disability that has been in effect for 10 years or more 
will not be severed absent a showing of fraud, a discharge under 
conditions less than honorable, or a showing of an inadequate 
period of service.  In this case, service connection for 
arthritis of the lumbar spine was in effect from May 5, 2004 to 
November 1, 2006, nearly 1.5 years.  Consequently, in this case, 
none of these provisions offer the Veteran any protection for his 
prior ratings.

The Board notes that the Veteran was initially examined by the VA 
in August 2004.  At that examination, the examiner notes that the 
Veteran has degenerative arthritis of the lumbar spine as well as 
degenerative disc disease of the lumbar spine with bulging but 
not herniated discs and an anterior subluxation of the L3 and L4 
vertebrae.  The examiner did not relate the Veteran's 
degenerative arthritis of the lumbar back with an in-service 
event or injury because the examiner did not have access to the 
Veteran's c-file or treatment records.  As such, the RO 
subsequently sought a VA examiner's opinion in September 2004 
with regard to the issue of whether the Veteran's degenerative 
arthritis of the spine was related to his active service.  The 
examiner opined that "it is not as least as likely as not that 
the Veteran's degenerative arthritis of his spine is due to his 
in-service spinal block."  See September 13, 2004 Compensation 
and Pension Examination Report.  The October 2004 rating decision 
cited the September 2004 VA examiner's opinion when it granted 
service connection noting that the examiner had opined that the 
Veteran's degenerative arthritis of the lumbar spine was as least 
as likely as not related to his active service.  

The Board notes that it is clear that the correct facts were not 
applied in the October 2004 rating decision.  The medical opinion 
from the VA examiner upon which the grant of service connection 
was based, was not, as the rating decision notes, a positive 
opinion which linked the Veteran's current diagnosis of arthritis 
of the lumbar spine with a spinal block that occurred during 
service.  In contrast, the VA examiner's opinion stated that his 
arthritis of the lumbar spine was not related to the spinal block 
he received in service.  The misreading of the VA examiner's 
opinion is an undebatable error, and had it not been made, the 
Veteran would not have been granted service connection as service 
connection requires a current diagnosis, an in-service event or 
injury and a link between the current diagnosis and the in-
service event or injury.  The Board notes the Veteran does have a 
current diagnosis and the Veteran did in fact receive a spinal 
block while in service in January 1954 in concurrence with an 
appendectomy, therefore meeting two of the elements required for 
service connection.  However, had the VA examiner's opinion not 
been misread, the third element necessary for service connection 
would not have been met and the Veteran would have been denied 
service connection for his degenerative arthritis of the lumbar 
spine.  

Following the determination that severance was warranted, the 
Board notes that in addition to the September 2004 negative 
opinion, a subsequent opinion was requested in December 2005.  As 
previously noted, postdecisional evidence is relevant in 
determining whether the granting of service connection was 
clearly and unmistakably erroneous.  See Allen v. Nicholson, 21 
Vet.App. 54, 59 (2007).  In this regard, the Board notes that the 
December 2005 opinion noted that it is not as least as likely as 
not that degenerative arthritis of the spine is proximately 
caused by incidents sustained in January 1955 or January 1956.  
The examiner based this opinion on the following rationale:  the 
diagnosis 50 years prior was back pain with a normal x-ray, the 
current degenerative arthritis of the spine is a new development 
and therefore unrelated to his sprained back of 50 years ago.  
The Board notes that this opinion further supports the decision 
to sever service connection for the Veteran's claimed arthritis 
of the lumbar spine.

Lastly, the Board notes the Veteran's statements that he suffers 
from a back pain that is related to the injury to his back that 
he suffered while in service and while the Veteran as a lay 
person is competent to provide evidence regarding any 
symptomatology, he is not competent to provide evidence that 
would require specialized knowledge or training, including the 
diagnosis, severity, or etiology of a disease or disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); See also Layno v. 
Brown, 6 Vet.App. 465, 469-70 (1994).  With regard to lay 
statements, the Board has to make two separate determinations.  
First the Board must determine whether the Veteran is competent 
to make the lay statements, and if Veteran is found to be 
competent, then the Board must determine if the Veteran's 
statements are credible.  Barr v. Nicholson, 21 Vet.App. 303, 308 
(2007).  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted or deemed competent.  Cartwright v. Derwinski, 2 
Vet.App. 24, 25 (1991).  

Specifically, in this instance, at the August 2004 VA medical 
examination, the Veteran stated that his low back problem began 
in 1953 and 1954 while serving in Korea and that the same 
symptoms have continued to the present time.  Additionally, a 
November 2004 statement by the Veteran notes that the Veteran's 
back problems started after he suffered a fall off of a roof 
while serving in Korea and continued after he returned stateside.  
The Board acknowledges the Veteran's statement that before he was 
discharged he received medical care at Fort Meade, Maryland, but 
that there is no record because they just gave him pain 
medication and rushed him out the door.  An April 2004 written 
statement noted that following his discharge in May 1956, he 
still had considerable pain in his lower back that continues to 
this day.  Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

In this regard, the Board notes that the Veteran is competent to 
attest to symptoms of pain with regard to his back and the Board 
acknowledges that the Veteran did have back pain while in 
service.  However, the Board notes that the Veteran's March 1956 
service exit examination lists that the Veteran's spine was 
normal.  There is no indication in the treatment records that the 
Veteran was suffering from any back pain upon separation from 
service.  Indeed, the first post service complaint of back pain 
was the Veteran's April 2004 claim for service connection.  There 
is no contemporary medical evidence available to support the 
Veteran's contentions and it is reasonable to believe that the 
Veteran would have seen a medical professional if he was 
suffering from back pain.  The Board acknowledges that a lack of 
contemporaneous medical records, in and of itself, does not 
render lay evidence not credible, however the Board may consider 
and weigh a lack of contemporaneous medical evidence against the 
Veteran's lay statements.  Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The Board may 
also consider in its assessment of a service connection claim the 
passage of a lengthy period of time wherein the Veteran has not 
complained of the maladies at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  In this regard, the first post-
service complaint of back pain of record occurred 48 years after 
the Veteran's separation from service.

Additionally, only a medical professional can provide evidence of 
a diagnosis or etiology of a disease or disorder.  Thus, the 
Veteran's statements are afforded no probative value with respect 
to the medical question of whether his current diagnosis of 
arthritis of the spine is related to the back problems that he 
suffered while on active duty.  In this regard, the September 
2004 and December 2005 VA examiners opined that the Veteran's 
current back disability is not related to his service injury.  As 
such, the probative medical evidence of record fails to support 
the Veteran's contentions.  

Finally, while the Board does not doubt the sincerity of the 
Veteran's current belief that his symptoms of back pain have been 
present since service, the probative evidence of record fails to 
indicate any complaints with regard to his lumbar spine for 
almost 50 years after service separation.  As such the Board 
finds that the probative evidence is inconsistent with the 
Veteran's contentions and as such diminishes the reliability of 
the Veteran's current recollections.  Based on the lack of 
contemporaneous medical evidence supporting the Veteran's 
contentions, the Board finds that the Veteran is not credible to 
the extent that he reports back pain since the time of separation 
from service.  See Caluza v. Brown, 7 Vet.App. 498, 510-511 
(1995) (Credibility can be generally evaluated by a showing of 
interest, bias, or inconsistent statements, and the demeanor of 
the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.).  

Therefore, with consideration of all of the above, basing the 
grant of service connection on the occurrence of an event in 
service that was linked to the Veteran's current diagnosis by a 
medical opinion that was misread was clearly and unmistakably 
erroneous and as such, the CUE standard has been met and 
severance should be sustained.  Accordingly, the Board finds that 
the Veteran's October 2004 grant of service connection for 
arthritis of the lumbar spine was properly severed.


ORDER

There was CUE in granting service connection for degenerative 
arthritis of the lumbar spine; consequently, restoration of 
service connection is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


